Citation Nr: 0840943	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  95-24 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Dana Madsen, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from November 11, 
1975 to December 11, 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the veteran's claim to reopen 
service connection for schizophrenia on the basis that new 
and material evidence had not been submitted.

The case has previously been before the Board multiple times.  
The Board remanded the claim for additional development in 
July 1997 and in March 2002 for Board hearings.  In April 
2004, the Board requested a VHA opinion on whether the 
veteran's schizophrenia pre-existed service and if so, 
whether it was aggravated by service.  An opinion was 
received in October 2004.  The Board reopened the claim in 
May 2005 based on new and material evidence, but remanded the 
claim as the veteran requested agency of original 
jurisdiction (AOJ) review of the newly submitted evidence.  
The RO denied the claim on the merits in a November 2005 
supplemental statement of the case.  The claim was again 
remanded in March 2006.  In October 2007, the Board sent the 
case for a second VHA opinion on whether the veteran's 
schizophrenia pre-existed service and if so, whether it was 
aggravated by service.  An opinion was received in November 
2007.  The Board remanded the case for a fourth time in April 
2008 for further development and consideration.  

The veteran has testified at three Board hearings held in 
September 1996, July 2003, and July 2006.  Transcripts of all 
three hearings are part of the record.  The appeal must be 
decided by a panel of six Veterans Law Judges (VLJ's) 
including the three VLJ's who conducted the hearings.  

In July 2008, the veteran submitted directly to the Board, 
without waiver of RO consideration,  medical records from 
2002 to 2008.  Since the evidence was received within 60 days 
following the mailing of the last supplemental statement of 
the case, the Board accepts the medical records as timely 
filed.  The pertinent medical records indicate continuing 
treatment of schizophrenia and contain a letter from William 
T. Roth, M.D., dated in June 2005.  Dr. Roth stated that the 
veteran related her psychiatric history; essentially that she 
was a high functioning person prior to service, was first 
diagnosed with schizophrenia in service, and her psychiatric 
problems greatly worsened in service.  He also stated that he 
had no reason to doubt her statements.  Evidence that the 
veteran has been recently treated for schizophrenia and her 
contentions regarding her claim have been previously 
considered by the agency of original jurisdiction in several 
prior decisions.  As the evidence is essentially duplicative, 
remand of the claim for agency of original jurisdiction 
consideration of this newly submitted evidence is not 
required.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence to show that the 
veteran's schizophrenia preexisted service.

2.  There is clear and unmistakable evidence to show that the 
veteran's schizophrenia was not aggravated during active 
service.


CONCLUSION OF LAW

Schizophrenia preexisted active service, and was not 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1111, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Following the Board's decision to reopen the claim in May 
2005, the RO provided the appellant notice by letter dated in 
October 2005, prior to the AOJ merits determination in 
November 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the schizophrenia, and afforded the veteran 
three opportunities to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Temporary 
or intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994).  The base line to measure any worsening of a 
disability is the veteran's disability as shown in all of her 
medical records, not on the happenstance of whether she was 
symptom-free when she enlisted.  See Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran contends that she is entitled to service 
connection for schizophrenia, as the condition was the result 
of basic training in service which has rendered her 
unemployable since separation from service.  The veteran 
noted that she received preservice counseling for 
"borderline" schizophrenia with Dr. Caplan, but her 
counseling ended on July 25, 1974.  She contends that by that 
date she had improved, she was successfully employed, and was 
attending college.  Therefore, she maintains that her 
condition had remained in remission until she entered service 
on November 11, 1975.  

The veteran's service medical records show that psychiatric 
examination was normal on her October 1975 entrance 
examination.  She entered service on November 11, 1975.  On 
November 28, 1975, she was hospitalized with severe chronic 
schizophrenia.  She related a history of psychiatric 
treatment of two and a half years duration.  A Medical Board 
proceeding date stamped December 8, 1975, found the veteran 
unfit for duty due to chronic severe schizophrenia.  The 
condition was found not to have been incurred in the line of 
duty and not to have been aggravated by service.  She was 
discharged on December 11, 1975.  

A statement for SSA purposes from Howard Caplan, M.D., is of 
record.  He stated that he first examined the veteran in 1969 
or 1970, and his last examination was in July 1974.  The 
physician stated that she received once or twice per week 
psychiatric treatment and medication, she was hospitalized 
twice during this period for her psychiatric condition, and 
that her episodes of "normality" had been short lived.  

The veteran was hospitalized in April 1974 with a history of 
LSD abuse.  She was suffering from flashbacks, a college 
program made her emotionally exhausted, and she attempted 
suicide by jumping in front of a car.  The diagnosis was 
schizophrenia, schizo-affective type.  The referral and 
aftercare treatment plan noted that she was "a chronic 
paranoid [patient] who has a tenuous hold on reality at best.  
With support she could possibly remain in remission for 
fairly long periods of time."

The veteran submitted her college transcripts, noting that 
she received 3 semester credits in the Summer of 1971.  She 
received 3 semester credits in the Summer of 1972 and she 
either withdrew or received an incomplete in 3 other courses.  
She withdrew from all her courses in the Fall of 1972, the 
Spring of 1974, the Summer of 1974, and Fall of 1974.  She 
received 12 credits in the Spring of 1975.  She withdrew from 
all her courses in the Fall of 1975.  

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits - 
effective August 1977, due to schizophrenia.  

On her application for SSA disability insurance benefits, 
received in December 1977, she stated that she worked from 
October 1975 to November 1975, November 1975 to December 1975 
in the military, and January 1976 to February 1977.  A 
subsequent letter from a bank noted that she worked as a 
teller from February 1975 to July 1975.  

A report for SSA purposes from O. Joachim Granzow, M.D., 
dated in December 1977, is of record.  The veteran reported 
that her psychiatric problems began when she took drugs.  She 
reported that "[s]he had 20 LSD and speed trips until she 
'freaked out.'  This was at age 20 before she entered the 
Army"  

A report for SSA purposes from Ramzi Z. Kiriakos, M.D., dated 
in February 1979, is of record.  The veteran reported that 
her psychiatric problems began several years ago but she was 
not clear as to when.  She noted that she started hearing 
voices at age 16 which continues to the present.  

A report for SSA purposes from Dorothy Carlson, M.D., dated 
in April 1980, is of record.  The private physician noted 
that the veteran gave 

"a very disjointed, inconsistent and 
contradictory history.  [S]he was 
hospitalized 4 times in California and in 
a military hospital in North Carolina for 
the treatment of chronic schizophrenia.  
With each hospitalization she improved, 
but relapsed when she stopped treatment.  
. . .  The first breakdown occurred while 
she was in the service, after a very 
brief period of time . . . ."  

A VA examination was conducted in March 2000.  The examiner 
stated that he reviewed the veteran's past medical records 
dating to 1970 and opined that her schizophrenia was genetic 
in origin; and was manifest prior to service as evidenced by 
extensive preservice psychiatric treatment, several 
preservice hospitalizations, and that the condition 
manifested within three weeks of entrance into service.  

A VA medical opinion was rendered in October 2004.  The 
examiner reviewed the veteran's claims file.  The examiner 
opined that schizophrenia clearly and unmistakably preexisted 
service, but failed to correctly address the question of 
aggravation.  The examiner noted that Dr. Caplan, in July 
1974, stated that the veteran suffered from disabling 
episodes of schizophrenia requiring hospitalization and long-
term follow up.  It was also noted that the veteran was 
"maintained on phenothiazide drugs," and is "taking 
Prolixin and Thorazine."  The examiner noted that these 
drugs were in the veteran's possession when she first sought 
help during active duty.  The examiner also noted that 
schizophrenia is a severe psychological disorder that 
typically begins in early adult life and is chronic, 
unremitting and regressive.  There are frequent exacerbations 
and acute decompensations precipitated by the illness itself, 
substance abuse or not taking antipsychotic medication.  The 
examiner noted that the veteran's mother has been diagnosed 
with schizophrenia and the veteran had significant preservice 
drug abuse.  In addition, the veteran had been hospitalized 
on multiple occasions.  The examiner stated that, 
unfortunately, her clinical history is consistent with the 
natural history of schizophrenia.  

A VA medical opinion was rendered in November 2007.  The 
examiner reviewed the veteran's claims file.  The examiner 
opined that there is clear and unmistakable evidence that the 
veteran's schizophrenia preexisted her brief period of 
service; and was not aggravated beyond what would be expected 
due to natural progression of the disorder.  The examiner 
noted the veteran's claims that she was a high functioning 
individual, as evidenced by her work and college history, 
prior to entrance into service, and that the stress of basic 
training caused or aggravated her schizophrenia.  The veteran 
also claimed that she was unemployable after separation from 
service.  The examiner stated that, although the veteran was 
engaged in school from roughly from 1966 to entrance into 
service, she completed very few courses.  The examiner noted 
that the veteran worked a number of brief jobs prior to 
entering service, her longest held job was from 1970 to 1972, 
relatively early in her illness.  In 1974, she apparently 
worked less than one month, and held as many as 6 jobs, 
including the military, some for 2 weeks or less.  This 
indicates "a clear picture of progressive inability to 
tolerate employment prior to entering the Army."  In 
addition, she worked after separation from service from 
November 1976 to February 1977, at which time she was laid 
off.  She was reportedly told she could return to her 
secretarial job in August 1977 but she had already been 
placed on disability.  The examiner stated that it appears 
that the veteran's employer therefore, found her work 
acceptable.  

The examiner stated that this information creates a clear 
timeline showing that the veteran's schizophrenia began 
sometime after high school; and her condition progressed in a 
typical fashion, exhibiting regular and somewhat predictable 
periods of decompensation and reconstitution, and sometimes 
descending to new, lower baselines.  The veteran also 
continued to work shortly after separation from service at 
the same level of success that she demonstrated immediately 
prior to entrance into service.  

All the evidence in the veteran's claims folder has been 
thoroughly reviewed.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

Psychiatric examination on entrance into service was normal.  
The veteran is entitled to the presumption of soundness 
regarding her psychiatric fitness.  To rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both: 1) that the disease or 
injury existed prior to service; and 2) that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  38 U.S.C.A. § 
1111;  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 
2004).  

While contemporaneous clinical evidence 
or recorded history may often be 
necessary to satisfy the heavy burden of 
rebutting the statutory presumption of 
soundness, . . . there is no absolute 
rule in the statute, the regulation, or 
the case law requiring such evidence 
before the presumption can be rebutted.  
In a case . . . in which a latter medical 
opinion is based on statements made by 
the veteran about the preservice history 
of his condition, contemporaneous 
clinical evidence may not be necessary.  

Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

The three VA post-service opinions rendered after 
consideration of the veteran's claims file containing 
numerous contemporaneous clinical records, clearly and 
unmistakably show that the veteran's schizophrenia was 
present prior to service.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (adoption of an expert medical opinion may 
satisfy the statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position).  There is no competent medical evidence to the 
contrary.  

In the alternative, if the Board finds that her schizophrenia 
preexisted service; the veteran contends that the preexisting 
condition was aggravated by service.  Again, she noted that 
she was successfully employed and attending college prior to 
entrance into service and could not work subsequent to 
service.  She submitted a letter from her sister, P. V., who 
stated that the veteran "was functioning very well in work 
and school in the months or years prior to her induction into 
the Army."

Thus, the next question is whether the evidence clearly and 
unmistakably demonstrates that the pre-existing disability 
was not aggravated during service.  See Wagner v. Principi, 
370 F.3d at 1097.

The opinions of the VA examiner's who rendered the March 2000 
and November 2007 opinions clearly and unmistakably 
demonstrate that the veteran's pre-existing schizophrenia was 
not permanently aggravated during military service.  See 
Wagner, Wray, supra.  The Board affords no probative weight 
to the conclusion of the VA examiner who rendered the October 
2004 opinion regarding whether the veteran's preexisting 
schizophrenia was aggravated by service, as the question 
posed to the examiner contained the wrong legal standard for 
deciding such claims.  

The contentions of the veteran and her sister are noted.  A 
layperson is competent to state the presence or absence of 
symptoms of a psychiatric disorder.  However, a layperson is 
not competent to render an opinion regarding whether the 
underlying schizophrenia preexisted service or was aggravated 
during her period of active service.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for schizophrenia is 
denied.  





			
            RONALD W. SCHOLZ                       	 
HOLLY E. MOEHLMANN 
	              Veterans Law Judge                                 
Chief Veterans Law Judge
       Board of Veterans' Appeals                            
Board of Veterans' Appeals




			
          RENÉE M. PELLETTIER                           
STEPHEN L. WILKINS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




			
                  M. E. LARKIN                                      
MARK GREENSTREET
	             Veterans Law Judge                                  
Chief Veterans Law Judge
       Board of Veterans' Appeals                            
Board of Veterans' Appeals


 Department of Veterans Affairs


